Title: To Benjamin Franklin from John Holker, 2 October 1779
From: Holker, John
To: Franklin, Benjamin


Dear Sir
Montigny 2 of Octobr 1779
Mr. Garvey an Internet friend of mine sends me the Inclosed, beging I woud write you and Solesit your Goodness for one Mrs Butler who has been tooke by the Black Prince and lost som Bonds and affects, the Vallou of which she asteems at 50, pounds, and offers that same to have them back.
Youl oblige me very much my Good friend If youl Intrest your Self in this affeare, as M. Garvey is a perticular friend of mine, and in caise it does not depend upon you, to send me back the leter, and let me know to whom I may apploy. My wife begs I wood Present you her Respects, as I doe, & wishing you every one happeness you can wish or desire being. My Dr. Sir your Most Obed & very humble Sevt
J Holker

P.S. Allthoug I am very angree with your Grand Son, I beg mine to him, and tell him Il pardon him on conditions when he passeis at Reuen he will call upon me
To his Excellency Dr. franklant

 
Notation: J Holker Oct 2. 79
